Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 30, 2022

                                    No. 04-22-00472-CV

                        Jonathan EADES and Saint Mary’s Hall, Inc.,
                                      Appellants

                                              v.

Jane DOE 1; M.D.L., Individually and as Next Friend of John Doe 1, a Minor; V.S., Individually
                     and as Next Friend of Jane Doe 2; and John Doe 2,
                                         Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2022-CI-00552
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due October
7, 2022.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court